DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statements (IDS) submitted on May 24, 2021; June 28, 2021; November 11, 2021; February 18, 2022 and April 12, 2022 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.



Claims 1, 3, 4, 8 – 10 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 5 and 8 - 9 of U.S. Patent No. 11,293,739 to Vitas et al. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the present application is also recited in the copending claims.

With respect to claim 1, the copending application recites a tape measure comprising: a housing; a tape reel rotatably mounted within the housing; an elongate blade wound around the reel, the elongate blade comprising: an upper surface; a lower surface; an elongate metal core having a first thickness, T1, between 0.12 mm and 0.14 mm; a length between 15 feet and 40 feet; a flat width of 20 mm to 40 mm; a curved profile such that the upper surface of the elongate blade defines a concave surface and the lower surface defines a convex surface; a curved width, wherein the curved width is less than the flat width; and a curved height between 8.5 mm and 9.5 mm; wherein a ratio of the curved width to the flat width is between 0.6 and 0.8; wherein a ratio of curved height to flat width is greater than 0.285; wherein a standout distance of the elongate blade from the housing is greater than 150 inches; and a retraction system coupled to the tape reel, wherein the retraction system drives rewinding of the elongate blade on to the tape reel (See Claim 1 of the US Patent).





Referring to claim 3, the copending application teaches a tape measure wherein the curved profile is located at a location between 5 feet and 15 feet along a length of the elongate blade measured from a hook located at an end of the tape blade (See Claim 3 of the US Patent).

In regards to claim 4, the copending application shows a tape measure wherein the curved profile is located at a location between 6.5 feet and 13 feet along a length of the elongate blade measured from a hook located at an end of the tape blade (See Claim 4 of the US Patent).

Regarding to claim 8, the copending application sets forth a tape measure wherein the standout distance of the elongate blade from the housing is at least 156 inches (See Claim 9 of the US Patent).

With regards to claim 9, the copending application teaches a tape measure wherein, when the elongate blade is at a maximum standout length, the curved profile is located in a section of tape blade that extends 5 feet from the housing toward a hook located at the end of the tape blade (See Claim 2 of the US Patent).

Referring to claim 10, the copending application teaches a tape measure further comprising: an upper polymer coating coupled to an upper surface of the elongate metal core, the upper polymer coating having a second thickness, T2; and a lower polymer coating coupled to a lower surface of the elongate metal core, the lower polymer coating having a third thickness, T3; wherein T1+T2+T3 is between 0.15mm and 0.5 (See Claim 5 of the US Patent).

In regards to claim 12, the copending application teaches a tape measure wherein the retraction system is a spring-based retraction system comprising a spring coupled to the tape reel, wherein, as the elongate blade is unwound from the tape reel to extend from the housing, the spring stores energy and the spring releases energy driving rewinding of the elongate blade on to the tape reel (See Claim 8 of the US Patent).

Allowable Subject Matter

Claims 2, 5, 6, 7 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are considered of relevance but fail to teach the combination as claimed:
Khangar et al. (US Pub. No. 2022/0042779)
Vitas et al. (US Pub No. 2022/0065605)
Vitas et al. (US 11,022,416)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA GUADALUPE-MCCALL whose telephone number is (571)272-2244. The examiner can normally be reached Mon -Thu, 8:00am - 6:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272 - 2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.












Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YARITZA GUADALUPE-MCCALL
Primary Examiner
Art Unit 2861
August 18, 2022





/YARITZA GUADALUPE-MCCALL/Primary Examiner, Art Unit 2861